                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


USA DEBUSK, LLC,                                  CV 19-63-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

AECOM ENERGY &
CONSTRUCTION, INC.,

                    Defendant.

      Defendant moves for the admission of Elyssa J. Romino to practice before

this Court in this case with Matthew A. Haus to act as local counsel. Ms.

Romino’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Elyssa J. Romino pro hac vice is GRANTED on the condition that Ms. Romino

shall do her own work. This means that Ms. Romino must do her own writing,

sign her own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Ms. Romino may move for the

admission pro hac vice of one (1) associate of her firm. Such associate, if duly
admitted, shall be authorized to participate in this case on the same terms and

conditions as Ms. Romino.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Romino, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 1st day of August, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
